DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on January 8, 2019 in which claims 1-25 are presented for examination.
Drawings
The drawings are objected to because: 
figures 1-11 contain heavy shading in which Solid black shading areas are not permitted. See MPEP 37C.F.R 1.84(m).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 17-18 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teetzel et al. (2013/0086722)[Teetzel].

Regarding claim 2, Teetzel teaches, wherein the circuit layer further comprises one or more circuit substrates (300 comprises 302, [0030], figures 6-8).
Regarding claim 3, Teetzel teaches, wherein the at least one circuit substrates is formed of a flexible material (“The circuit layer 300 includes a circuit substrate 302 formed of a flexible material, such as a flexible film or tape, e.g., polyimide, polyester or other material that is able to withstand the elevated temperatures that may result from the bonding and curing of the helmet 100 components”, [0030], figure 6-8).

Regarding claim 4, Teetzel teaches, wherein the flexible material is capable of withstanding high temperatures (“The circuit layer 300 includes a circuit substrate 302 formed of a flexible material, such as a flexible film or tape, e.g., polyimide, polyester or other material that is able to withstand the elevated temperatures that may result from the bonding and curing of the helmet 100 components”, [0030], figure 6-8)

Regarding claim 5, Teetzel teaches, wherein each of the one or more circuit substrates further comprises one or more conductive pathways for transmitting power, control, and data signals to the one or more powered devices (“A conductive, e.g., metalized, pattern is formed on the substrate 302 and is comprised of one or more conductive pathways to provide power, control, and/or data signals between two or more mounting plates.  The electrically conductive pattern may be formed via etching, depositing, printing (e.g., using a conductive ink containing carbon or other conductive filler), electro plating, or the like to provide a desired conductive pattern Although the illustrated circuit substrate 302 is shown with 3 mounting plates, any number may be provided. In certain embodiments, the number of mounting plates may range from 2 to 6 or more. Such conductive pathways may be formed in any desired circuit pattern for providing one or more electrical power transmission paths, one or more data transmission paths, one or more control signal transmission paths, or any combinations thereof, as required”, [0030]).


Regarding claim 7, Teetzel teaches, wherein the one or more antennas are selected from the group consisting of radio-frequency identification (RFID) antennas for coupling to an RFID device and global positioning system (GPS) antennas for coupling to a navigation system (“Alternatively, an antenna pattern on the circuit substrate 302 may be electrically coupled via an adaptor (as detailed below) to a remote communications device worn or carried by the user and located remotely from the helmet. Other antenna types contemplated are radio frequency identification (RFID) antenna(s) for coupling to an RFID device; or GPS antenna(s) for coupling to a navigation system worn by the user and either mounted to the helmet system 100 herein or worn or carried elsewhere on the user and eclectically coupled via an adapter such as that described below”, [0031]).
Regarding claim 8, Teetzel teaches, wherein at least one of the one or more circuit substrates further comprises a video controller (“a digital video recorder may be removably connected to the rear mounting plate 500 for storing a digital representation of a video signal received from a remote video camera or imaging device, such as a 
Regarding claim 9, Teetzel teaches, wherein the helmet portion further comprises an outer layer (400, [0028], [0029], [0039], figures 1-7).

Regarding claim 10, Teetzel teaches, wherein the one or more powered devices are selected from the group consisting of flashlights, illumination devices, passive night vision devices, enhanced night vision devices, thermal imaging devices, cameras, video recorders, and friend or foe identification (IFF) devices (“A front mounting plate 700 may be attached to the contact plate 308a using fasteners 702 which mate with the pair of threaded grommets 316a.  The front mounting plate 700 includes spring loaded contact pins (not shown) which mate with contact pads 314a.  An accessory device (not shown) may be removably attached to the front mounting plate 700.  The accessory device may be one or more viewing optics and/or imaging devices, such as a monocular, binoculars, monocular or binocular NVG devices, including ENVG devices, thermal imaging devices, cameras, head up display, virtual reality or immersive display, friend or foe identification (IFF) systems, and so forth which may be powered by a power supply attached to the connectors 308b and/or 308c”, [0045], see also [0046]).
Regarding claim 11, Teetzel teaches, wherein the helmet portion further comprises a housing portion having a control means for the at least one powered device, wherein the control means is selected from the group consisting of one or more push buttons disposed on the housing, a keypad associated with the at least one powered device, and an on screen interface displayed on a display screen associated with the at least one powered device (“The front mounting plate 700 is illustrated includes an LED flashlight 704, a video camera 706, and a powered circuit board 708, e.g., in electrical communication with the power source 520 via the contacts 314b for powering the attached accessory device (not shown).  The LED flashlight 704 may include a rotating bezel 710 for selectively changing the colors of the flashlight 704 and a power button 712.  The video camera 706 may include buttons, keypad, or the like for controlling the video camera functions, such as a power button 714 for powering on or off a remote video recording device, a record button 716 to toggle between recording and nonrecording modes, and so forth.  Control signals from the buttons/keys 714, 716 may be passed to a digital video recorder (DVR) module (not shown), mounted on the connector 308b or 308c, the signals passing via the conductive circuit substrate 302 or, alternatively, via a dedicated wired or wireless connection or interface between the module 700 and the DVR module”, [0046], therefore, 706  which is included on 700 comprises one or more push buttons disposed on 706).





Regarding claim 18, Teetzel teaches, wherein the accessory device is selected from the group consisting of camera systems, night vision goggle devices, thermal imaging devices, infrared imaging devices, and head mounted displays (“A front mounting plate 700 may be attached to the contact plate 308a using fasteners 702 which mate with the pair of threaded grommets 316a. The front mounting plate 700 includes spring loaded contact pins (not shown) which mate with contact pads 314a.  An accessory device (not shown) may be removably attached to the front mounting plate 700. The accessory device may be one or more viewing optics and/or imaging devices, such as a monocular, binoculars, monocular or binocular NVG devices, including ENVG devices, thermal imaging devices, cameras, head up display, virtual reality or immersive display, friend or foe identification (IFF) systems, and so forth which may be powered by a power supply attached to the connectors 308b and/or 308c”, [0045], see also [0050]).

Regarding claim 23, Teetzel teaches, further comprising a radio frequency (RF) antenna coupled to an RF transceiver received in the helmet portion (“In addition, circuit 

Regarding claim 24, Teetzel teaches, wherein the helmet portion is formed of a ballistic-resistant material (“FIGS. 1-8 illustrate a ballistic helmet 100 which includes a ballistic shell or base layer 200”, [0028], therefore, 200 is formed of a ballistic-resistant materal).

Regarding claim 25, Teetzel teaches, further comprising a power source (“a conductive, e.g., metalized, pattern is formed on the substrate 302 and is comprised of one or more conductive pathways to provide power, control, and/or data signals between two or more mounting plates.  The electrically conductive pattern may be formed via etching, depositing, printing (e.g., using a conductive ink containing carbon .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Teetzel et al. (2013/0086722)[Teetzel] in view of Vorovitchik (2012/0175496).
Regarding claim 13, Teetzel teaches, the positioning system (see [0050], [0051] in which the positioning system is a camera) is selected from the group consisting of celestial camera systems, digital compasses, and telemetry devices.
Teetzel fails to teach, wherein the positioning system is selected from the group consisting of celestial camera systems, digital compasses, and telemetry devices.
Vorovitchik, a helmet apparatus with an optical system, [0043], see also Abstract, teaches, wherein the positioning system is selected from the group consisting of celestial camera systems, digital compasses, and telemetry devices (“IGS. 6A-6D illustrate three examples of a system or apparatus for identifying location of a celestial body according to embodiments of the present invention, wherein FIGS. 6A and 6B illustrate how the invention can be used in a camera unit, by incorporating full or partial polarizer in the camera unit respectively”, [0033], figures 6A and 6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the positioning system of Teetzel as a celestial camera system as taught by Vorovitchik in order to provide the helmet the ability to use the camera as “a system or apparatus for identifying location of a celestial body…used in a camera unit”.   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Teetzel et al. (2013/0086722)[Teetzel] in view of Phipps (2013/0185837).
Regarding claim 14, Teetzel  teaches, the helmet portion (200, [0028]).

Phipps, a helmet with a camera and communication device, [0065], teaches, one or more motion sensors positioned around the helmet portion (“the protective helmet 100 can include one or more motion sensors or accelerometers 142.  Preferably, motion sensor 142 is connected to protective helmet 100 to detect movement occurring to or relative to the rear portions and or to the sides of protective helmet 100”, [0064], see also [0067], therefore 142 is positioned around 150, figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the helmet portion of Teetzel one or more motion sensors positioned around the helmet portion as taught by Phipps in order to provide the user with the ability to “to detect movement occurring to or relative to the rear portions and or to the sides of protective helmet 100”, [0064]. Additionally, the use of the sensor would maintain the helmets ability to reduce wiring complexity, simplify helmet assembly and device attachment which is a goal of the helmet of Teetzel.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Teetzel et al. (2013/0086722)[Teetzel] in view of Phipps (2013/0185837) in view of Fisher et al. (2010/0245585)[Fisher].

The combined references fail to teach, wherein detection of an outside motion by the one or more motion sensors activates transmission of images from the one or more cameras to a user-viewable display screen.
Fisher, a headwear system with a camera, Abstract, teaches, wherein detection of an outside motion by the one or more motion sensors activates transmission of images from the one or more cameras to a user-viewable display screen (“the camera may begin recording when the motion sensor is activated and/or begin broadcasting live or recorded audio-video content to the Internet or directly to one or more authorized networked devices”, [0264], therefore, detection of an outside motion by the one or more motion sensors activates transmission of images from the one or more cameras to a user-viewable display screen).
. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Teetzel et al. (2013/0086722)[Teetzel] in view of Phipps (2013/0185837) in view of Chen et al. (2017/0119078)[Chen].
Regarding claim 16, the combined references teach, the one or more motion sensors (Phipps, 142).
The combined references fail to teach, wherein the one or more motion sensors are operatively coupled with one or more audio speakers, wherein detection of an outside motion by the one or more motion sensors activates an aural alert.
Chen teaches, wherein the one or more motion sensors are operatively coupled with one or more audio speakers, wherein detection of an outside motion by the one or more motion sensors activates an aural alert (“When the control module 70 detects occurrence of high impact on the helmet 20 through the one or more motion sensors 710, the control module 70 can also transmit signal to the smartphone to trigger emergency call or messaging function on the smartphone”, [0058], therefore, 710 is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the motion sensor of the combined references as being operatively coupled with one or more audio speakers as taught by Chen in order to provide the user greater safety since the motion sensor would have the ability to “transmit signal to the smartphone to trigger emergency call or messaging function on the smartphone”, [0058].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Teetzel et al. (2013/0086722)[Teetzel] in view of Steelman (6,101,256).
Regarding claim 19, Teetzel  fails to teach, further comprising an acoustical ring having at least one microphone for detecting directional sound.
Steelman, a helmet communication device, Abstract, teaches, further comprising an acoustical ring having at least one microphone for detecting directional sound (“the system includes an internal microphone device 26, which is mounted on the helmet 14 and is responsive to speech of the wearer. The internal microphone device 26 detects sound waves representing speech of the wearer and produces a signal representative of the sound waves. An internal speaker device 28a, also mounted on the helmet 14, is included to couple sound waves to an ear of the wearer”, Col. 2 ln. 58-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the helmet system of the combined references an acoustical ring having at least one microphone for detecting directional sound as taught by Steelman in order to provide the user greater safety .

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel et al. (2013/0086722)[Teetzel] in view of Osterhout et al. (2012/0075168)[Osterhout].
Regarding claim 20, Teetzel teaches, the helmet portion (200, [0028]).
Teetzel fail to teach, further comprising one or more body sensors communicatively coupled to the helmet portion.
Osterhout, a helmet with sensors, [0343], teaches, further comprising one or more body sensors communicatively coupled to the helmet (“In some embodiments, it may be more useful to have sensors mounted on the person or on equipment of the person, rather than on the glasses themselves.  For example, accelerometers, motion sensors and vibration sensors may be usefully mounted on the person, on clothing of the person, or on equipment worn by the person.  These sensors may maintain continuous or periodic contact with the controller of the AR glasses through a Bluetooth.RTM.  radio transmitter or other radio device adhering to IEEE 802.11 specifications. For example, if a physician wishes to monitor motion or shock experienced by a patient during a foot race, the sensors may be more useful if they are mounted directly on the person's skin, or even on a T-shirt worn by the person, rather than mounted on the glasses. In these cases, a more accurate reading may be obtained by a sensor placed on the person or on the clothing rather than on the glasses. Such sensors need not be as tiny as the sensors which would be suitable for mounting on the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the helmet portion as taught by Teetzel one or more body sensors that communicatively coupled to the helmet portion as taught by Osterhout in order to provide the user with the ability for “a more accurate reading may be obtained by a sensor placed on the person or on the clothing rather than on the glasses”, [0297]. 
Regarding claim 21, the combined references teach, wherein at least one of the one or more body sensors is configured to monitor impact (as combined above as taught by Osterhout, at least one of the one or more body sensors is configured to monitor impact, “For example, if a physician wishes to monitor motion or shock experienced by a patient during a foot race, the sensors may be more useful if they are mounted directly on the person's skin, or even on a T-shirt worn by the person, rather than mounted on the glasses. In these cases, a more accurate reading may be obtained by a sensor placed on the person or on the clothing rather than on the glasses”, [0297]).
Regarding claim 22, the combined references teach, wherein at least one of the one or more body sensors if configured to monitor vital signs of a user (as combined above as taught by Osterhout, at least one of the one or more body sensors if configured to monitor vital signs of a user “In one embodiment, environmental sensors, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732